152 U.S. 317 (1894)
KEOKUK AND WESTERN RAILROAD COMPANY
v.
SCOTLAND COUNTY.
No. 183.
Supreme Court of United States.
Argued December 21, 22, 1893.
Decided March 12, 1894.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
Mr. Felix T. Hughes and Mr. John F. Dillon, (with whom was Mr. Thomas De Witt Cuyler on the brief,) for appellant.
Mr. F.L. Schofield, (with whom were Mr. John A. Whiteside and Mr. T.L. Montgomery on the brief,) for appellees.
MR. JUSTICE BROWN delivered the opinion of the court.
*318 This case differs from the one just decided, ante, 301, only in the fact that this is a bill in equity, filed by the corporation whose property is sought to be taxed, to restrain the defendants from levying or collecting any taxes for the years 1883 to 1887, inclusive, upon the ground that the Circuit Court for the Eastern District of Missouri in the Secor case, and also the Supreme Court of the State, had held the property of the company not to be subject to taxation.
As the questions involved in the two cases are precisely the same, the decree of the court below dismissing the bill was correct, and the same is, therefore,
Affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE BREWER dissented.